Citation Nr: 0319685	
Decision Date: 08/11/03    Archive Date: 08/25/03

DOCKET NO.  00-04 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to dependency and indemnity 
compensation (DIC) under the provisions of 38 U.S.C.A. § 1151 
(West 2002) for the cause of the veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel


INTRODUCTION

The veteran had active service from April 1968 to April 1970.  
He died in April 1990.  The appellant is his surviving 
spouse.  This appeal arises from a February 1999 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Houston, Texas, which denied the issue listed 
on the title page.  

The appellant provided testimony at a video conference 
hearing before the Board of Veterans' Appeals (Board) in 
November 2002.  The Veterans Law Judge (VLJ) that conducted 
this hearing will make the final determination in this claim.  
See 38 U.S.C.A. §§ 7102(a), 7107(c) (West 2002).  The Board 
notes that during her November 2002 video conference hearing, 
the appellant appeared to be raising the issues of DIC 
compensation under 38 U.S.C.A. § 1318 and entitlement to 
service connection for the cause of the veteran's death due 
to his service-connected disabilities.  A review of the 
claims file indicates that these issues are not properly 
before the Board at the present time and that they are not 
inextricably intertwined with the issue on appeal.  
Therefore, these matters are referred to the RO for the 
appropriate action.  Godfrey v. Brown, 7 Vet. App. 398 
(1995).


REMAND

The claims file currently before the Board consists of two 
folders.  The earliest adjudication document contained in 
these folders is a rating decision dated in September 1990 
that denied the appellant's claim for entitlement to service 
connection for the cause of the veteran's death.  This 
decision indicates that the veteran's service medical records 
were available and reviewed by the RO.  The Board cannot 
locate these service records in the claims file.  The 
earliest Board decision of record was issued in November 1996 
and denied the appellant's claims for entitlement to accrued 
benefits and DIC under the provisions of 38 U.S.C.A. § 1151.  
The introduction to this decision indicated that the veteran 
had initiated adjudication for certain claims prior to his 
death that resulted in the appeal decided by the Board in 
1996.  The adjudication identified in this introduction 
included a rating decision dated in February 1988 denying 
entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 and two Board remand orders dated in 
September 1989 and October 1991.  Copies of these 
adjudication actions cannot be located in the available claim 
folders.  In addition, the Board discussed VA clinical 
records dated from 1968 to 1988 in its decision of November 
1996, but it does not appear that these clinical records are 
in the current claims folders.

A review of the Board's computer database indicates that in 
connection with its decision in November 1996 it received 
three claim folders.  However, in the current appeal, the 
Board received only two claim folders.  The Board cannot 
locate in the available records any indication that VA has 
recognized that substantial parts of the claims file are 
missing and/or attempted to reconstruct this part of the 
file.

Based on the above analysis, the Board concludes that there 
is substantial evidence that one or more claim folders are 
missing from the veteran/appellant's claims file.  Presumably 
these folders would contain all evidence received and all 
adjudication completed prior to September 1990.  

In November 2000, the President of the United States signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub.L. No. 106-475, 114 Stat. 2096 (2000).  This act 
introduces several fundamental changes into the VA 
adjudication process.  See Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  These changes were codified in pertinent 
part at 38 U.S.C.A. §§ 5103, 5103A (West 2002) and 38 C.F.R. 
§ 3.159 (2002).  In effect, this new legislation eliminates 
the requirement under the old 38 U.S.C.A. § 5107(a) (West 
1991) that a claimant must present a well-grounded claim 
before the duty to assist is invoked.

Under the VCAA, VA's duty to notify and assist has been 
significantly expanded in the following areas.  First, VA has 
a duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102 
(West 2002); 38 C.F.R. § 3.159(b)(2) (2002).  Second, VA has 
a duty to notify the veteran of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2002); See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Third, 
VA has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).  

On remand, the RO must conduct all appropriate searches to 
locate and retrieve any missing folders from the 
veteran/appellant's claims file.  If such folders cannot be 
located, then the RO must ascertain what 
evidence/adjudication is missing from the current file and 
conduct all necessary development to reconstruct this 
evidence/adjudication.  Attempts to obtain evidence in the 
possession of the U. S. Government must continue until the RO 
can determine that it is reasonably certain that such records 
do not exist or that further efforts to obtain those records 
would be futile.  See 38 U.S.C.A. § 5103A(b)(3) (West 2002).

On remand, the RO should complete the following actions:

1.  Provide the appellant appropriate 
notice under the VCAA.  Such notice 
should specifically apprise her of the 
evidence and information necessary to 
substantiate her claim and inform her 
whether she or VA bears the burden of 
producing or obtaining that evidence or 
information, and of the appropriate time 
limitation within which to submit any 
evidence or information.  38 U.S.C.A. 
§ 5103(a) and (b) (West 2002); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

2.  The RO should conduct all appropriate 
searches to locate any missing folders of 
the veteran/appellant's claims file.  
Steps taken to locate and retrieve these 
missing folders should be documented in 
the current file.

3.  Thereafter, the RO should review the 
available folders and determine if any 
part of the claims file is missing 
(specifically any evidence received or 
adjudication completed prior to September 
1990).  If any part of the claims file is 
missing, the RO must conduct all steps 
necessary to attempt to reconstruct these 
records.  These steps should include:

a.  Ask the appellant to identify 
all VA and non-VA healthcare 
providers that treated the veteran 
prior to September 1990.  Make 
arrangements to obtain all 
identified records not contained in 
the available claims file.

b.  Ask the appellant to submit 
legible copies of all service 
medical records, VA treatment 
records, private treatment records 
(to include a death certificate and 
any available autopsy report), 
correspondence between the 
veteran/herself and VA, and any VA 
adjudication action in her 
possession.

c.  Contact all appropriate VA, U. 
S. Government, and private sources 
to request copies of the veteran's 
service medical records, medical 
treatment records, veteran's death 
certificate and any available 
autopsy report, correspondence 
between veteran/appellant and VA, 
and VA adjudication actions.  
Specifically, request the veteran's 
medical records from the VA Medical 
Center in Houston for all treatment 
during the period from 1968 to April 
1990.  

4.  After the above actions have been 
completed, review the available claims 
file and ensure that no other 
notification or development action, in 
addition to those directed above, is 
required by the VCAA.  If further action 
is required, undertake it before further 
adjudication of the claims.  The RO must 
make a determination for the record that 
it is reasonably certain that the missing 
or identified records no longer exist or 
that further efforts to obtain these 
records would be futile.

5.  Thereafter, readjudicate the 
appellant's claim on appeal, with 
application of all appropriate laws and 
regulations and consideration of any 
additional information obtained.  If the 
decision with respect to the this claim 
remains adverse to the appellant, she and 
her representative should be furnished a 
Supplemental Statement of the Case (SSOC) 
and afforded a reasonable period of time 
within which to respond thereto.  The 
SSOC must include citation to 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002) and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2002).  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
appellant until notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	M. L. WRIGHT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



